DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-13 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 20, 2021.

Claim Objections
Claim 1 objected to because of the following informalities: 
The amended Claim 1 reads “which is heated a heating apparatus” – this statement should be corrected to create a semantic meaning for the phrase, such as “which is heated using a heating apparatus”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 3, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear in the phrase “ …wherein, in a recycle gas system for workup of offgases…” if such a workup is required by the claim, or if such a workup is simply the intention of the claim due to the language “for workup of offgases”. Thus, the claim is rendered indefinite. Applicant should correct to make clear whether the workup of offgases is required by the claim. Claims 2-11 are rejected for their dependency on Claim 1 and their further failure to add specificity to the issue identified above.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 2 recites the broad recitation less than 500 ppmv (0-500 ppmv), and the claim also recites less than 0.5 ppmv (0-0.5 ppmv) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the claim will be interpreted according to the broadest recitation of the limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § Claim 3 recites the broad recitation between 1000 °C and 1300 °C, and the claim also recites preferably between 1100 °C and 1200 °C which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the claim will be interpreted according to the broadest recitation of the limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 7 recites the broad recitation less than 90% (0 – 90%), and the claim also recites preferably 10% (0 - 10%), which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the claim will be interpreted according to the broadest recitation of the limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 9 recites the broad recitation between 3.1 and 15 bar for pressurization, and the claim also recites preferably 6.5 bar for pressurization, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 9 recites the broad recitation between 1.1 and 3 bar for depressurization, and the claim also recites preferably 1.4 bar for depressurization, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the claim will be interpreted according to the broadest recitation of the limitation.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 11 recites the broad recitation between 10 and 7000 m3/hVR, and the claim also recites about 520 m3/hVR, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weckesser (US 10,526,206 B2) in view of Hackl (US 9988714).
Regarding Claim 1, Weckesser makes obvious a method for the production of high-purity polycrystalline silicon granules in a fluidized bed (Col 2, lines 24-26). This reads on Claim 1, in which a method for producing a polycrystalline silicon granulate in a fluidized bed reactor is disclosed. Further, Weckesser discloses initially charged silicon seed crystals in the fluidized bed are preferably fluidized with the aid of a silicon-free fluidization gas, preferably hydrogen, and heated by means of thermal radiation (Col 2, lines 32-35). This reads on Claim 1, in which fluidizing silicon seed particles using a fluidizing gas in a fluidized bed reactor which is heated by a heating apparatus. Further, Weckesser discloses the reactor is charged with a trichlorosilane/hydrogen mixture. (Col 3, lines 45-46). This reads on Claim 1, in which adding a reaction gas comprising a hydrogen and a silane and/or a halosilane is disclosed. Further, Weckesser discloses silicon-containing reaction gas is deposited on the silicon particles as elemental silicon because of a CVD reaction (Col 2, lines 38-40). This reads on Claim 1, in which depositing elemental silicon, by pyrolysis, onto the silicon seed particles to form the polycrystalline silicon granulate is disclosed. Further, Weckesser does not require the presence of nitrogen in the process, meaning the presence of nitrogen in the offgases created by the process would be 0 ppmv.

	Regarding Claim 2, the prior art makes obvious the limitations of Claim 1 as shown above. Further, Weckesser does not require the presence of nitrogen in the process, meaning the presence of nitrogen in the offgases created by the process would be 0 ppmv.
	Regarding Claim 3, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Weckesser discloses that the fluidized bed temperature in the reaction region is most preferably from 900° C to 1050° C (Col 2, lines 46-48). This overlaps with and makes obvious the range claimed by Claim 3.
Regarding Claim 5, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while Weckesser is silent regarding the shutdown of the fluidized bed reactor or the supply of the recycle gas is interrupted upon the threshold of nitrogen in the recycle gas being exceeded, one of ordinary skill in the art would find it obvious to interrupt the use of recycle gas with high amounts of impurities until such impurity were reduced, as impurities would hinder the production of pure polycrystalline silicon granulate.
Regarding Claim 6, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Weckesser discloses the process performing at a temperature at which the nitrogen content in the recycle gas is 0 ppmv (as seen above), and therefore any increase in temperature would continue to achieve the desired nitrogen content disclosed.
Regarding Claim 7, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, while Weckesser is silent regarding the admixing amount of external hydrogen 
Regarding Claim 8, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Weckesser discloses the reactor is charged with a trichlorosilane/hydrogen mixture. (Col 3, lines 45-46).
Regarding Claim 9, the prior art makes obvious the limitations of Claim 1 as shown above.  Further, Weckesser discloses the use of a pressure swing purge being performed using hydrogen (Col 1, line 67 – Col 2, line 1; Col 3, lines 18-19). This is considered a pressurization-depressurization cycle.
Further regarding Claim 9, Weckesser is silent regarding the pressures for pressure swing purging; however, one of ordinary skill in the art would find it obvious to determine appropriate pressures for pressurization and depressurization that would achieve the desired purging effect.
Regarding Claim 10, the prior art makes obvious the limitations of Claim 9 as shown above.  Further, Weckesser discloses that the hydrogen purge operation is conducted for a period of 2 to 100 h (Col 4, lines 14-15). While Weckesser does not disclose individual durations for pressurization and depressurization, one of ordinary skill in the art would find it obvious to perform such steps for a duration that would provide the desired purge effect.
Regarding Claim 11, the prior art makes obvious the limitations of Claim 10 as shown above.  Further, Weckesser discloses in the hydrogen purging step, the purge gas rate is between 200 and 1000 m3 (STP)/h (Col 4, lines 16-17). 

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weckesser (US 10,526,206 B2) in view of Hackl (US 9988714) and Hsu et al (Fines in Fluidized Bed Silane Pyrolysis, J. Electrochem, 1984).
Regarding Claim 4, the prior art makes obvious the limitations of Claim 1 as shown above. Further, while Weckesser is silent regarding the use of a measurement device to measure the nitrogen content of the recycle gas, one of ordinary skill in the art would find it obvious to use a measurement device known in the art to measure the composition of the recycle gas, since Weckesser discloses a method in which purity of the produced polycrystalline granule is of concern. Gas chromatography is well-known in the art of fluidized bed polysilicon processes as a method of gas composition analysis – for example, Figure 1 from Hsu et al shows gas chromatography used to measure the composition of the inlet and outlet silane-hydrogen gas mixtures (Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736